Case 19-81642   Doc 27   Filed 12/06/19 Entered 12/06/19 14:30:33   Desc Main
                           Document     Page 1 of 6
Case 19-81642   Doc 27   Filed 12/06/19 Entered 12/06/19 14:30:33   Desc Main
                           Document     Page 2 of 6
Case 19-81642   Doc 27   Filed 12/06/19 Entered 12/06/19 14:30:33   Desc Main
                           Document     Page 3 of 6
Case 19-81642   Doc 27   Filed 12/06/19 Entered 12/06/19 14:30:33   Desc Main
                           Document     Page 4 of 6
Case 19-81642   Doc 27   Filed 12/06/19 Entered 12/06/19 14:30:33   Desc Main
                           Document     Page 5 of 6
Case 19-81642   Doc 27   Filed 12/06/19 Entered 12/06/19 14:30:33   Desc Main
                           Document     Page 6 of 6
